In a special proceeding, inter alia, to compel the St. John’s Riversive Hospital to enact rules and regulations to provide a procedure for a registered physician’s assistant to apply for privileges at said hospital pursuant to 10 NYCRR 707.2, the appeal is from an order of the Supreme Court, Westchester County, entered May 12, 1976, which (1) directed the hospital to comply with 10 NYCRR 707.2 by enacting such rules and regulations within 30 days, (2) ordered that petitioner be allowed to accompany his employers (two physicians) to the hospital under certain conditions pending the determination of the proceeding and (3) denied appellants’ cross motion to dismiss the proceeding for failure to state a cause of action. Order affirmed, with $50 costs and disbursements, on the opinion of Mr. Justice Sullivan at Special Term. Appellants’ time to answer is extended until 20 days after entry of the order to be made hereon and the hospital’s time to enact rules, regulations and by-laws relative to physicians’ assistants is extended until 30 days after entry of the order to be made hereon. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur. [86 Misc 2d 418.]